 
Equity Interest Pledge Agreement

 
This Equity Interest Pledge Agreement ("this Agreement") has been executed by
and among the following parties on July 12, 2010 in the People’s Republic of
China (the "China"):

 
Party A:
Henan Sky Fortune Ecological Technology Co., Ltd. ("Pledgee")

Address:
Floor 4, Building 23, No. 1 Cuizhu Street, High and New Technology Industrial
Development Zone, Zhengzhou, Henan Province, P.R.China

：
Party B:        ___________ ("Pledgor"), ID No.: ________________


Party C:
Jiaozuo Yida Vegetable Oil Co., Ltd.

Address:
West Fengshou Road, Jiaozuo


 
In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".

 
Whereas:


1. Pledgor is a citizen of China, and holds certain percentage of the equity
interest in Party C. Party C is a limited liability company registered in
Beijing, China, engaging in the production, storage of edible oil, sale of
feedstuff, and commodity import and export business according to PRC laws. Party
C acknowledges the respective rights and obligations of Pledgor and Pledgee
under this Agreement, and intends to provide any necessary assistance in
registering the Pledge with the competent governmental authorities;


2. Pledgee is a wholly foreign owned enterprise registered in China. Pledgee and
Party C partially owned by Pledgor have executed an Exclusive Business
Cooperation Agreement on the date of this Agreement;


3. To ensure that Party C fully performs its obligations under the Exclusive
Business Cooperation Agreement and pay the consulting and service fees
thereunder to the Pledgee when the same becomes due, Pledgor hereby pledges to
the Pledgee all of the equity interest he now and in the future holds in Party C
(whether the percentage of the equity interest is changed or not in the future)
as security for payment of the consulting and service fees by Party C under the
Business Cooperation Agreement.


To perform the provisions of the Business Cooperation Agreement, the Parties
have mutually agreed to execute this Agreement upon the following terms.


1. Definitions
 
Unless otherwise provided herein, the terms below shall have the following
meanings:

 
1

--------------------------------------------------------------------------------

 

 
1.1  Pledge: shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Article 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis with the conversion, auction or sales price
of the Equity Interest.


1.2      Equity Interest: shall refer to all of the equity interest lawfully now
held and hereafter acquired by Pledgor in Party C (whether the percentage of the
equity interest is changed or not in the future).


1.3      Term of Pledge: shall refer to the term set forth in Section 3 of this
Agreement.


1.4  Business Cooperation Agreement: shall refer to the Exclusive Business
Cooperation Agreement executed by and between Party C and Pledgee on the date of
this Agreement (the Attachment 3).


1.5  Event of Default: shall refer to any of the circumstances set forth in
Article 7 of this Agreement.


1.6  Notice of Default: shall refer to the notice issued by Pledgee in
accordance with this Agreement declaring an Event of Default.


2.       The Pledge




As collateral security for the timely and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of any or all of
the payments due by Party C, including without limitation the consulting and
services fees payable to the Pledgee under the Business Cooperation Agreement,
Pledgor hereby pledges to Pledgee a first security interest in all of Pledgor's
right, title and interest, whether now owned or hereafter acquired by Pledgor,
in the Equity Interest of Party C.


3.       Term of Pledge


3.1  The Pledge shall become effective on such date when the pledge of the
Equity Interest contemplated herein has been registered’ with relevant
administration for industry and commerce (the “AIC”). The Pledge shall be
continuously valid until all payments due under the Business Cooperation
Agreement have been fulfilled by Party C. Pledgor and Party C shall (1) register
the Pledge in the shareholders' register of Party C within 3 business days
following the execution of this Agreement, and (2) submit an application to the
AIC for the registration of the Pledge of the Equity Interest contemplated
herein within 60 business days following the execution of this Agreement. The
parties covenant that for the purpose of registration of the Pledge (including
re-registration of the Pledge when the percentage of equity interest the Pledgor
holds in Party C), the parties hereto and all other shareholders of Party C
shall submit to the AIC the Equity Interest Pledge Contract as set forth in the
Attachment 4 of this Agreement in the form required by the AIC at the location
of Party C which shall truly reflect the information of the Pledge hereunder
(the “AIC Pledge Contract”).  For matters not specified in the AIC Pledge
Contract, the parties shall be bound by the provisions of this Agreement.
Pledgor and Party C shall submit all necessary documents and complete all
necessary procedures, as required by the PRC laws and regulations and the
relevant AIC, to ensure that the Pledge of the Equity Interest shall be
registered with the AIC as soon as possible after filing.

 
2

--------------------------------------------------------------------------------

 
 
3.2  During the Term of Pledge, in the event Party C fails to pay the exclusive
consulting or service fees in accordance with the Business Cooperation
Agreement, Pledgee shall have the right, but not the obligation, to dispose of
the Pledge in accordance with the provisions of this Agreement.


4.      Custody of Records for Equity Interest subject to Pledge


4.1  During the Term of Pledge set forth in this Agreement, Pledgor shall
deliver to Pledgee's custody the original capital contribution certificate for
the Equity Interest (the Attachment 2) and the original shareholders' register
containing the Pledge (the Attachment 1) within five (5) working days from the
execution of this Agreement or from completion of the re-registration of
shareholding when percentage of equity interest changed (in that case, Pledgor
shall deliver to Pledgee's custody the updated original capital contribution
certificate for the Equity Interest and the updated original shareholders'
register containing the Pledge as attachment to this Agreement). Pledgee shall
have custody of such original documents during the entire Term of Pledge set
forth in this Agreement.


4.2      Pledgee shall have the right to collect dividends generated by the
Equity Interest during the Term of Pledge.


5.      Representations and Warranties of Pledgor


5.1      Pledgor is the sole legal and beneficial owner of the Equity Interest.


5.2      Pledgee shall have the right to dispose of and transfer the Equity
Interest in accordance with the provisions set forth in this Agreement.


5.3      Upon execution, this Agreement shall constitute the Pledgor’s legal,
valid and binding obligations in accordance with the provisions herein.


5.4      Except for the Pledge, Pledgor has not placed any security interest or
other encumbrance on the Equity Interest.


5.5      There is no pending disputation or litigation proceeding related to the
Equity Interest.


3

--------------------------------------------------------------------------------


 
6.       Covenants and Further Agreements of Pledgor


 
6.1
Pledgor hereby covenants to the Pledgee, that during the term of this Agreement,
Pledgor shall:
     

6.1.1  not transfer the Equity Interest, place or permit the existence of any
security interest or other encumbrance on the Equity Interest, or disposal of
the Equity Interest in any other means, without the prior written consent of
Pledgee, except for the performance of the Exclusive Option Agreement executed
by Pledgor, the Pledgee and Party C on the execution date of this Agreement;


6.1.2 comply with the provisions of all laws and regulations applicable to the
pledge of rights, and within five (5) working days of receipt of any notice,
order or recommendation issued or prepared by relevant competent authorities
regarding the Pledge, shall present the aforementioned notice, order or
recommendation to Pledgee, and shall comply with the aforementioned notice,
order or recommendation or submit objections and representations with respect to
the aforementioned matters upon Pledgee's reasonable request or upon consent of
Pledgee;


6.1.3     promptly notify Pledgee of any event or notice received by Pledgor
that may have an impact on Pledgee's rights to the Equity Interest or any
portion thereof, as well as any event or notice received by Pledgor that may
have an impact on any guarantees and other obligations of Pledgor arising out of
this Agreement.


6.2      Pledgor agrees that the rights acquired by Pledgee in accordance with
this Agreement with respect to the Pledge shall not be interrupted or harmed by
Pledgor or any heirs or representatives of Pledgor or any other persons through
any legal proceedings.


6.3      To protect or perfect the security interest granted by this Agreement
for payment of the consulting and service fees under the Business Cooperation
Agreement, Pledgor hereby undertakes to execute in good faith and to cause other
parties who have an interest in the Pledge to execute all certificates,
agreements, deeds and/or covenants required by Pledgee.  Pledgor also undertakes
to perform and to cause other parties who have an interest in the Pledge to
perform actions required by Pledgee, to facilitate the exercise by Pledgee of
its rights and authority granted thereto by this Agreement, and to enter into
all relevant documents regarding ownership of Equity Interest with Pledgee or
designee(s) of Pledgee (natural persons/legal persons).  Pledgor undertakes to
provide Pledgee within a reasonable time with all notices, orders and decisions
regarding the Pledge that are required by Pledgee.


6.4      Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of its guarantees, promises,
agreements, representations and conditions, Pledgor shall indemnify Pledgee for
all losses resulting therefrom.

 
4

--------------------------------------------------------------------------------

 
 
7.   Event of Breach


7.1  The following circumstances shall be deemed Event of Default:


7.1.1  Party C fails to fully and timely fulfill any liabilities under the
Business Cooperation Agreement, including without limitation failure to pay in
full any of the consulting and service fees payable under the Business
Cooperation Agreement or breaches any other obligations of Party C thereunder;


7.1.2    Pledgor or Party C has committed a material breach of any provisions of
this Agreement;


7.1.3    The Pledgor and Party C fail to register the Pledge in the
shareholders' register of Party C or fail to complete the Registration of Pledge
stipulated in Section 3.1;


7.1.4    Except as expressly stipulated in Section 6.1.1, Pledgor transfers or
purports to transfer or abandons the Equity Interest pledged or assigns the
Equity Interest pledged without the written consent of Pledgee; and


7.1.5    The successor or custodian of Party C is capable of only partially
perform or refuses to perform the payment obligations under the Business
Cooperation Agreement.


7.2      Upon notice or discovery of the occurrence of any circumstances or
event that may lead to the aforementioned circumstances described in Section
7.1, Pledgor shall immediately notify Pledgee in writing accordingly.


7.3      Unless an Event of Default set forth in this Section 7.1 has been
successfully resolved to Pledgee's satisfaction within twenty (20) working days
after the Pledgee delivers a notice to the Pledgor requesting ratification of
such Event of Default, Pledgee may issue a Notice of Default to Pledgor in
writing at any time thereafter, demanding the Pledgor to immediately dispose of
the Pledge in accordance with the provisions of Article 8 of this Agreement.


8.   Exercise of Pledge


8.1      Prior to the full payment of the consulting and service fees described
in the Business Cooperation Agreement, without the Pledgee's written consent,
Pledgor shall not assign the Pledge or the Equity Interest in Party C.


8.2      Pledgee may issue a Notice of Default to Pledgor when exercising the
Pledge.

 
5

--------------------------------------------------------------------------------

 
 
8.3      Subject to the provisions of Section 7.3, Pledgee may exercise the
right to enforce the Pledge at the time when, or at any time after, the issuance
of the Notice of Default in accordance with Section 8.2. Once Pledgee elects to
enforce the Pledge, Pledgor shall cease to be entitled to any rights or
interests associated with the Equity Interest.


8.4      In the event of default, Pledgee is entitled to dispose of the Equity
Interest pledged in accordance with applicable PRC laws. Only to the extent
permitted under applicable PRC laws, Pledgee has no obligation to account to
Pledgor for proceeds of disposition of the Equity Interest, and Pledgor hereby
waives any rights it may have to demand any such accounting from Pledgee;
Likewise, in such circumstance Pledgor shall have no obligation to Pledgee for
any deficiency remaining after such disposition of the Equity Interest pledged.


8.5      When Pledgee disposes of the Pledge in accordance with this Agreement,
Pledgor and Party C shall provide necessary assistance to enable Pledgee to
enforce the Pledge in accordance with this Agreement.


9.    Assignment


9.1      Without Pledgee's prior written consent, Pledgor shall not have the
right to assign or delegate its rights and obligations under this Agreement.


9.2      This Agreement shall be binding on Pledgor and its successors and
permitted assigns, and shall be valid with respect to Pledgee and each of its
successors and assigns.


9.3      At any time, Pledgee may assign any and all of its rights and
obligations under the Business Cooperation Agreement to its designee(s)
(natural/legal persons), in which case the assigns shall have the rights and
obligations of Pledgee under this Agreement, as if it were the original party to
this Agreement. When the Pledgee assigns the rights and obligations under the
Business Cooperation Agreement, upon Pledgee's request, Pledgor shall execute
relevant agreements or other documents relating to such assignment.


9.4      In the event of a change in Pledgee due to an assignment, Pledgor
shall, at the request of Pledgee, execute a new pledge agreement with the new
pledgee on the same terms and conditions as this Agreement, and register for
change of the same with the competent AIC.


9.5      Pledgor shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by the Parties hereto or any of
them, including the Exclusive Option Agreement and the Power of Attorney granted
to Pledgee, perform the obligations hereunder and thereunder, and refrain from
any action/omission that may affect the effectiveness and enforceability
thereof. Any remaining rights of Pledgor with respect to the Equity Interest
pledged hereunder shall not be exercised by Pledgor except in accordance with
the written instructions of Pledgee.

 
6

--------------------------------------------------------------------------------

 
 
10.  Termination


Upon the full payment of the consulting and service fees under the Business
Cooperation Agreement and upon termination of Party C's obligations under the
Business Cooperation Agreement, this Agreement shall be terminated, and Pledgee
shall then cancel or terminate this Agreement as soon as reasonably practicable.


11.  Handling Fees and Other Expenses


All fees and out of pocket expenses relating to this Agreement, including but
not limited to legal costs, costs of production, stamp tax and any other taxes
and fees, shall be borne by Party C.


12.  Confidentiality


The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.


13.          Governing Law and Resolution of Disputes


13.1   The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.


13.2   In the event of any dispute with respect to the construction and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute within 30 days after either Party's request to the
other Parties for resolution of the dispute through negotiations, either Party
may submit the relevant dispute to the Zhengzhou Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Zhengzhou, and the language used in arbitration shall be Chinese.
The arbitration award shall be final and binding on all Parties.

 
7

--------------------------------------------------------------------------------

 
 
13.3    Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.


14.
Notices



14.1    All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such party set forth below. A confirmation copy
of each notice shall also be sent by E-mail. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:


14.2    Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified for notices.


14.3    Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).


14.4    For the purpose of notices, the addresses of the Parties are as follows:


Party  A:
Henan Sky Fortune Ecological Technology Co., Ltd.

Address:
Floor 4, Building 23, No. 1 Cuizhu Street, High and New Technology Industrial
Development Zone, Zhengzhou, Henan Province, P.R.China

 
Attn:

Phone:
 


Facsimile:
 


E-mail: 
 



 
Party B:
Address:

 
8

--------------------------------------------------------------------------------

 

 
电话：
Phone:
Facsimile:
E-mail:



 
Party C:
Jiaozuo Yida Vegetable Oil Co., Ltd.

Address: 
West Fengshou Road, Jiaozuo

Attn:
Phone:
Facsimile:
E-mail:


14.5    Any Party may at any time change its address for notices by a notice
delivered to the other Parties in accordance with the terms hereof.


15.   Severability


In the event that one or several of the provisions of this Contract are found to
be invalid, illegal or unenforceable in any aspect in accordance with any laws
or regulations, the validity, legality or enforceability of the remaining
provisions of this Contract shall not be affected or compromised in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.


16.   Attachments


The attachments set forth herein shall be an integral part of this Agreement.


17.   Effectiveness


17.1 Any amendments, changes and supplements to this Agreement shall be in
writing and shall become effective upon completion of the governmental filing
procedures (if applicable) after the affixation of the signatures or seals of
the Parties.


17.2    This Agreement is written in Chinese and English in three copies.
Pledgor, Pledgee and Party C shall hold one copy respectively.  Each copy of
this Agreement shall have equal validity.  In case there is any conflict between
the Chinese version and the English version, the Chinese version shall prevail.


 [The Remainder of this page is intentionally left blank]


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Equity Interest Pledge Agreement as of the date first above
written.


Party A: Henan Sky Fortune Ecological Technology Co., Ltd.

 
：
By:
 

Name: Feng Hexi
Title：Legal Representative

 
乙方：
Party B:


By:
 



Party C: Jiaozuo Yida Vegetable Oil Co., Ltd.


By:
 

Name: Feng Hexi
Title：Legal Representative
 

 
10

--------------------------------------------------------------------------------

 
 
Attachments:

 
1.     Shareholders' Register of Jiaozuo Yida Vegetable Oil Co., Ltd.;


2.     The Capital Contribution Certificate for Jiaozuo Yida Vegetable Oil Co.,
Ltd.;


3.     Exclusive Business Cooperation Agreement;


4.     Equity Interest Pledge Contract used for registration with the AIC
 
 
11

--------------------------------------------------------------------------------

 
